At the outset, on behalf of the Government and 
people of Sierra Leone, I would offer Mr. Hollai 
warm felicitations on his unanimous election as 
President of this thirty-seventh session of the 
General Assembly and express my delegation's 
confidence that under his able guidance the 
session will be a successful one. We are aware of 
his distinguished record as Deputy Minister for 
Foreign Affairs of his country, and we have no 
doubt that his experience adequately equips him 
for the posi¬tion he has now been called upon to 
assume.
135.	I would also express my delegation's 
gratitude to his predecessor, Mr. Kittani, for 
his efforts and contributions at the last session 
of the Assembly.
136.	This is the first opportunity I have had 
per¬sonally and publicly to congratulate Mr. 
Perez de Cueliar on his election to the high and 
exacting office of Secretary-General. Of course, 
the Government of Sierra Leone communicated its 
felicitations and good wishes through the usual 
channels immediately after his election.
137.	The United Nations was founded on the 
ashes of global destruction which made man 
resolve that force would never again be used save 
in the collective defense of our common good. 
Regrettably, over the years we have strayed from 
the goals and ideals that inspired the efforts 
culminating in the founding of the United 
Nations, a fact which has contributed to the 
increasing and heightening of global tension and 
insecurity on an unprecedented scale, and we have 
failed to establish the scheme for collective 
security planned by the founding fathers of the 
Organization.
138. Today there is a recrudescence of resort to 
unilateral force by States. This is in total 
disregard of the scheme and provisions of the 
Charter and the Organization. As a consequence 
the world today faces a massive betrayal of 
faith, whether it be in the problems of divided 
nations, the situation in Southeast Asia, 
Namibia's accession to independence, or 
recognition and affirmation of the inalienable 
right to self-determination of the Palestinian 
people. States or groups of States increasingly 
resort to special arrange¬ments in total 
disregard of the collective pledge we made 37 
years ago "to save succeeding generations from 
the scourge of war, which twice in our lifetime 
has brought untold sorrow to mankind".
139.	This phenomenon manifests itself today in 
an unprecedented global arms race wherein nations 
large and small pursue the elusive goal of 
national security in the strength of national 
arms. This goal has so far proved illusory, and 
after two special sessions of the General 
Assembly devoted to the question of disarma¬ment, 
it remains illusory.
140.	It is this need for the reaffirmation of 
faith in the basic principles and ideals that 
gave birth to the Organization that has impelled 
the Government of Sierra Leone to seek the 
inclusion in the agenda of the thirty-seventh 
session of the Assembly of an item entitled 
"Implementation of the collective security 
provisions of the Charter of the United Nations 
for the maintenance of international peace and 
security". This is both an exercise in practical 
utility and a reaffirma¬tion of faith. On the one 
hand, it will demonstrate to those who are minded 
to resort to unilateral force that the rest of us 
can and will stand up to them; on the other, it 
is a reaffirmation of our faith that only in our 
collective security and its maintenance and 
pursuit lies our individual safety and salvation. 
Perhaps at this stage it is timely to recall that 
it was the failure of the international community 
in another era to observe these imperatives that 
resulted in the demise of the League of Nations. 
We do not want to reap another harvest of failure 
in the United Nations.
141.	Indeed, we feel at one with the cri de 
caeur of the Secretary-General when he bemoans, 
in his report on the work of the Organization, 
the fact that the procedures and methods 
collectively agreed upon are blithely ignored and 
set aside in pursuit of national parochial 
interests when it comes to the maintenance of 
international peace and security. We support histimely 
call for measures to strengthen the integrity and 
credibility of the Organization and to restore 
its effectiveness.
142.	It is for that reason that I want to 
commend to the Assembly's attention and 
consideration the modest proposal of the 
Government of Sierra Leone.
143.	This year has certainly been a 
particularly chilling one for the forces of 
international peace and co-operation. We have 
witnessed, in succession, a retreat in the ranks 
of two important international organizations that 
together complement the endeavors of the United 
Nations in strengthening the delicate fabric of 
international peace and security. I refer to the 
seeming paralysis affecting the OAU and the 
non-aligned movement, which this year had caused 
to abandon their important meetings because of 
dif¬ferences among their members.
144.	In the case of the non-aligned movement, 
the regrettable war between Iran and Iraq—two 
important members of the movement—forced it to 
postpone the Seventh Conference of Heads of State 
or Government of Non-Aligned Countries, which was 
to have been held in Baghdad this year. Happily, 
the resilience of the members of the non-aligned 
movement and their dedication to the ideals and 
principles of peace have enabled them to agree on 
New Delhi as a new venue. For this, the 
Government of Sierra Leone wishes in advance to 
express its appreciation to the Government and 
people of India for their readiness to serve as 
host to that important meeting in the fine and 
historical tradition of India as a defender of 
the values of the non-aligned movement.
145.	We can only hope that these developments 
will have brought home to the two warring 
countries of Iran and Iraq the inescapable and 
compelling necessity to bring their hostilities 
to a speedy end.
146.	In the case of the OAU, it is evidently 
the admission to membership in that organization 
of the Sahraoui Arab Democratic Republic that has 
pre¬cipitated the crisis. It should be realized 
that this is an issue on which there are strong 
and deep-seated feelings among members of the 
OAU. That is why the Government of Sierra Leone, 
which only recently had the exacting but 
rewarding task of serving as Chairman of the OAU 
Assembly of Heads of State and Government, 
believes that through patient and con¬structive 
dialogue and respect for the rights and 
posi¬tions of the parties to the Western Sahara 
question, coupled with the determination of every 
African country, we can and should make the OAU 
functional again.
147.	In that connection, Mr. Siaka Stevens, 
President of the Republic of Sierra Leone, 
recently addressed certain modest proposals to 
the current Chairman of the OAU Assembly, 
President Daniel Arap Moi of the Republic of 
Kenya, in order to reactivate the orga¬nization 
so as to enable it to continue its work, 
complementary to that of the United Nations, of 
advancing the frontiers of peace and co-operation.
148.	A review of the politic:' landscape of 
our world infuses the observer with nothing but 
deep gloom and foreboding, accentuating the 
extent to which we have strayed from the path we 
charted for ourselves some 37 years ago. 
Persistent violations of the basic principles of 
international relations have led to foreign 
aggression and occupation, domination and 
interference in the internal affairs of States. 
Indeed, never before in recorded history has the 
incidence of violence and the readiness to resort 
to violence been so high as it is in our time. We 
are witnesses to ugly scenes of political 
rivalry, needless violence, social injustice and 
a steady, inexorable degradation of human values.
149.	It was with shock and dismay that we 
received the news of the massacre in the refugee 
camps of Shatila and Sabm in Lebanon of innocent 
and defenseless Palestinian men, women and 
children whose only crime was to hunger for a 
State of their own. These atrocities have rightly 
offended and revolted the con¬science of 
right-thinking men and women throughout the world.
150.	The state of affairs in the Middle East 
is a classic manifestation of that betrayal of 
faith I referred to earlier and a further 
demonstration of the extent to which we have 
strayed from the goals we set ourselves 
sometimes. In 1947, it may be recalled, the 
Assembly adopted resolution 181 (II), positing 
the partitioning of Palestine into both a Jewish 
entity and a Palestinian entity. That measure, 
though it smacked of usurpation to the Arab 
population of Palestine at the time, was none the 
less a visionary and humanitarian act by the rest 
of the international community, under the shadow 
of the gruesome spectacle of Auschwitz, Treblinka 
and Dachau, to provide a homeland for an ancient, 
gifted and much-maligned people. Thus was the 
State of Israel created with the imprimatur of 
the interna¬tional community. Today, what do we 
see? Arrogance, self-righteous defiance, even a 
denial of faith and the human stirrings of the 
emotions that made Israel itself possible. The 
rest of the world is not against the State and 
people of Israel, but against the obdurate, 
inflex¬ible, short-sighted and misguided policies 
of the present Israeli leadership.
151.	The present Israeli authorities, against 
massive international public opinion, have 
continued on their dangerous course of presenting 
the world with various faits accomplis—with the 
annexation of Jerusalem and the Golan Heights and 
the extension of Israeli settle¬ments on the West 
Bank and the Gaza Strip. Those are measures which 
the Government of Sierra Leone totally rejects; I 
reiterate its condemnation.
152.	Recent activities, by way of proposals to 
find a solution to the Middle East problem, will 
be enriched, be more acceptable and prove 
enduring if they are particularly faithful to the 
spirit of resolution 181 (II): namely, the need 
to have in Palestine both an Israeli State and a 
State for the Palestinians, both together, with 
other States in the area, living in peace and 
security. It is in that spirit that we welcome 
the recent proposals by Arab leaders at the 
Twelfth Arab Summit Conference in Fez.
153.	There is no magic formula for a solution 
to the Middle East problem; this, we submit, is 
the key to the problem, and a solution is not so 
impossible to achieve. AH that is required is 
vision, courage and flexibility on the part of 
Israel, for Israel cannot claim the right to live 
and deny that right to the Palestinians.
154.	We take this opportunity to proffer to 
the Government and people of Lebanon our deep 
sympathy on the loss of lives and destruction to 
property it has been their lot to endure through 
historical and geographical circumstances, 
resulting directly from the lack of a 
satisfactory settlement to the Palestinian 
problem. And while we wish the new Government of 
Lebanon well, in the hope that it will 
consolidate the national unity of that country, 
we want to emphasize the necessity to preserve 
and observe the independence, sovereignty and 
territorial integrity of Lebanon—and this applies 
particularly to Israel— and to reiterate our 
rejection and condemnation of Israel's recent 
activities in Lebanon, especially in Beirut.
155.	Still on the subject of the Middle East, 
the situation in the Gulf continues to give cause 
for con¬cern. The Iranian-Iraqi conflict has 
intensified since the last session of the 
Assembly. We have witnessed another massive 
offensive recently by both parties to the 
conflict, in the mistaken belief that one side 
can impose its will by force of arms on the 
other. We renew our call on both parties to 
harken to the summons of peace by the 
international community, in various forums, and 
to arrive at a lasting soluhon to their problems.
156.	A return to normalcy is yet to be 
achieved in Afghanistan and Kampuchea. This is 
because respect for and observance of the 
principles and purposes of the Organization are 
still to be achieved. We are con¬cerned over the 
inhuman conditions prevailing in those countries, 
resulting in the exodus of peaceful citizens to 
neighbouring States to seek refuge, a situation 
that has created in its wake, enormous social and 
economic problems for those countries. We 
reiterate cur belief that it is the 
imprescriptible right of the people of Afghanistan 
and Kampuchea to work out their own destinies 
without let or hindrance by foreign inter¬vention 
or domination.
157.	My Government is concerned about the 
problem of divided nations, for we believe that a 
people can only realize its fullest potential in 
unity and peace. It is in that spirit, therefore, 
that the Government of Sierra Leone looks forward 
to the resumption of nego¬tiations aimed at a 
peaceful reunification of the Korean peninsula. 
For we believe that in unity the valiant and 
historic people of the Korean peninsula will have 
greater contributions to make to our world in the 
search for solutions to our problems.
158.	In the same vein, we hope that now that 
the intercommunal talks on Cyprus have resumed, 
and at an accelerated pace, there will soon 
emerge a formula for peace acceptable to both 
sides and in consonance with the territorial 
integrity and independence of Cyprus. We urge all 
those who can contribute to helping this process 
to do whatever they can to ensure its progress.
159.	Even as we talk about the problems of 
divided nations, we are still confronted with 
peoples yearning to be free. A particular 
responsibility of the Organi¬zation in this 
regard is the accession of the people and 
Territory of Namibia to independence. When the 
Security Council adopted resolution 435 (1978), 
we thought that we were on the eve of Namibia's 
inde¬pendence; but today, four years later, the 
process seems to be caught in the welter of 
negotiations that quite frankly do not have 
anything to do with the problem. The linkage of 
the presence of Cuban troops in Angola to the 
issue of Namibia's independence is, in our view, 
extraneous and quite unrelated to the issue of 
self-determination for the Territory of Namibia 
and the cessation of South Africa's illegal 
occupa¬tion thereof. This is all the more evident 
when it is recalled that almost from its 
inception the United Nations has been concerned 
about the fate of the Terri¬tory of Namibia, even 
long before Angola's indepen¬dence and well 
before the advent of Cuban troops therein.
160.	Regrettably, the process of Namibia's 
accession to independence is, at one turn or the 
other, attended by delay, vacillation, 
subterfuge, and sometimes even plain double talk. 
It is the view of the Government of Sierra Leone 
that Security Council resolution 435 (1978) 
remains the sole basis for the accession of 
Namibia to independence. Therefore, to bring in 
the question of the presence of foreign troops in 
neigh¬bouring territories is to us but a further 
betrayal of the goals which the authors of 
resolution 435 (1978) themselves postulated in 
the highest organ of the Organization.
161.	This is also, sadly, a further 
manifestation of the departure from the goals we 
set ourselves which often compounds the problems 
of our world. Namibia must be free. We therefore 
want to take this oppor¬tunity to urge all States 
Members of the United Nations, especially the 
authors of resolution 435 (1978), to help us and 
themselves keep faith with our common pledge to 
ensure that Namibia achieves inde¬pendence 
without further delay. Enough is enough.
162.	In South Africa itself the racist 
Pretoria regime pursues with reckless abandon its 
policy of disregard for the revulsion felt by the 
rest of the international community at the 
abomination that is apartheid. The black majority 
of the inhabitants of that unhappy country 
continue to be denied in the daily round of their 
lives their very essence and dignity as human 
beings, simply on the score of the pigmentation 
of their skin. We have heard about recent moves 
even by the very practitioners and proponents of 
to temper its rigors and harshness. But the 
absurdity of the exercise explains its lukewarm 
reception, even by its supposed beneficiaries. I 
refer here to the so- called constitutional 
proposals for power-sharing by Indians and 
so-called Coloureds in a presidential council is 
a system which represents the negation of man's 
humanity and cannot be modified but must be 
wholly extirpated. In defiance of world public 
opinion, the Pretoria regime continues to constitute 
a threat to international peace and security. 
Today we stand helpless while the independent 
neigh¬bouring States fall victim to South 
Africa's predatory activities, acts of 
aggression, sabotage and destabilization.
163.	Moreover, in furtherance of these 
despicable policies, South Africa resorts to 
brutal methods of political assassination, even 
against victims who take refuge from it in 
neighbouring countries.
164.	Such activities cannot be allowed to go 
on unchallenged and unchecked. We therefore call 
for the comprehensive application of the 
provisions of Chap¬ter VII of the Charter, to 
remove the threat to interna¬tional peace and 
security that South Africa represents. For, 
without doubt, to allow South Africa to continue 
with abandon its depredations represents a 
further betrayal of that collective pledge we 
made to "reaffirm faith in fundamental human 
rights, in the dignity and worth of the human 
person, in the equal rights of men and women".
165.	Even as the world is faced with a 
depressing and deteriorating political climate, 
we can draw no comfort from the burning economic 
problems which all coun¬tries, developed and 
developing, are going through. It is clear that 
the developing countries, by virtue of the 
fragility of their economic structures, have had 
to contend to a more serious degree with the 
devastating and far-reaching effects of global 
economic tremors. Evidence of this has come out 
with forceful emphasis and candor in successive 
reports on the current world economic situation 
by development and finan¬cial institutions.
166.	For most, if not all developing 
countries, the prevailing economic circumstances 
can be referred to as a nightmare from which they 
cannot escape without immediate substantial 
assistance. Stagnant, and in some cases 
declining, economic growth, low productivity, 
poor and diminishing returns for in¬creasing 
export of their raw materials, high interest 
rates, diminishing financial flows from bilateral 
and multilateral sources, intolerable debt 
burdens running at some $600 billion and the cost 
of servicing this burden are fetters on an 
economic wheel that is gradually grinding to a 
halt in the third world, con¬demning thereby two 
thirds of our world to a life of misery and 
squalor.
167.	Let it be recalled that one of the 
purposes and principles of the United Nations is 
that it should be a centre for the harmonization 
of the actions of nations in the achievement of 
international co-operation for the solution of 
various problems, particularly of an economic 
nature. This explains the relentless efforts 
within the halls and organs of the Organization 
to ensure the establishment of a new 
international eco¬nomic order.
168.	When, three years ago, by General 
Assembly resolution 34/138, it was decided to 
launch the global round of negotiations, high 
hopes and expectations were aroused in the 
majority of mankind that at last the real 
problems of the world in such crucial areas as 
money and finance, trade and development and 
natural resources and energy were about to be 
grappled with in a meaningful and constructive 
manner and within a more comprehensive framework 
of mutual interests, underscoring the aspirations 
of both rich and poor nations.
169.	Unfortunately, those hopes and 
expectations have so far not been realized, even 
though at the International Meeting on 
Co-operation and Develop¬ment at Cancun last year 
commitments were made at the highest political 
level by a cross-section of the international 
community. We wish to emphasize here and now our 
earnest belief that it is time that the global 
negotiations were got under way.
170.	We appeal to and urge all countries not 
to allow short-term and ephemeral national 
interests to spoil the chances of these global 
negotiations. My coun¬try, for its part, is ready 
and willing to do everything in its power to 
promote understanding and co-operation between 
all nations, North and South, East and West, in 
order to contribute towards the establishment of 
a new and just international economic order from 
which all countries, developed and developing, will 
assuredly stand to benefit.
171.	As the sixth session of UNCTAD 
approaches, ft is our earnest hope that Member 
States will work towards conducting meaningful 
exchanges in that forum and the adoption of 
effective decisions that will enhance our 
collective well-being. We have no doubt that the 
agenda which has been adopted will render such 
discourse possible.
172.	On behalf of the delegation of Sierra 
Leone I take this opportunity to thank the 
Government and people of the Socialist Federal 
Republic of Yugoslavia for generously agreeing to 
host that session.
173.	With regard to the forthcoming 
ministerial ses¬sion of GATT, it is my 
delegation's firm belief that that organization 
can serve as an effective instrument of economic 
advancements and as a catalyst for interna¬tional 
trade, particularly in the developing countries. 
We therefore hope that the forthcoming session 
will give positive consideration to such topical 
issues as protectionism and structural 
adjustment, preferential trade treatment and 
trade in commodities, with the aim of finding 
more acceptable and just solutions to these 
problems. My country will endeavor to play its 
own part in this respect.
174.	One of the most urgent problems requiring 
solution, particularly in Africa, is related to 
the produc¬tion of adequate, secure and sustained 
food supplies for that continent's growing 
population and the development of agriculture in 
general. It is significant that, while the world 
food situation is generally said to have taken a 
turn for the better, the only exception in this 
happy trend is Africa. No one can deny the will 
and readiness of all African countries to find 
solu¬tions to their food and agricultural 
difficulties. However, with the greatest number 
of poor and least developed countries, Africa 
cannot succeed in doing this alone without 
sufficient aid from the international community. 
With an annual population growth estimated at 2.5 
per cent, a decline in food production of 1.2 per 
cent in the 1970s and an even worse projec¬tion 
for the 1980s, Africa and the international 
com¬munity will be required to mobilize 
tremendous resources in order to arrive at 
solutions commensurate with the seriousness of 
the issue and the magnitude of the task.
175.	One common denominator in all the 
economic issues I have highlighted is the need to 
translate our avowed commitment to the principles 
of interna¬tional co-operation and development 
into practical measures to make such co-operation 
meaningful and productive. In this connection, my 
Government has noted with considerable 
disappointment the downward trend in the flow of 
financial resources, both bilateral and 
multilateral, particularly over the last few 
years, to development agencies such as the World 
Bank and UNDP.
176.	This tendency weakens the effectiveness 
of those bodies, on which many developing 
countries depend for supplementary resources in 
their struggle for survival and social and 
economic progress. Further, it puts in doubt the 
well-accepted norm of friendly multilateral 
co-operation, the linchpin of which has, over the 
years, been the provision of financial grants and 
concessionary loans by the developed to the 
developing countries, not out of charity but out 
of enlightened self-interest, based on our 
interde¬pendence.
t44
177.	The role which agencies like UNDP, FAO, 
the International Fund for Agricultural 
Development and the World Bank, to name but a 
few, are playing in the fight against poverty, 
malnutrition, ignorance and the omnibus problems 
of underdevelopment, cannot be over-emphasized. 
It therefore behoves all nations, big and small, 
in a position to do so to reawaken in themselves 
that spirit of internationalism which for a long 
time characterized the ideals of international 
co¬operation and adopt measures that will 
strengthen the fabric of United Nations agencies 
for co-operation for development, and at the same 
time give true meaning to the noble concept of 
friendly relations among nations.
178.	My delegation considers it appropriate to 
high¬light once again the crucial role which we 
believe multilateral financial institutions such 
as the Interna¬tional Monetary Fund [IMF] and the 
World Bank and their affiliated agencies can play 
in the establish¬ment of social justice and 
international peace and security, given the right 
kind of understanding and appreciation of all the 
issues at stake in their bid to help developing 
countries.
179.	However, it seems somewhat unreasonable 
to suggest that the only way to cure the ills of 
developing nations, which by nature and often 
because of factors outside their control are 
weak, is to administer to them medicinal doses 
which have more debilitating and sometimes 
destructive effects. It is therefore our candid 
hope that these institutions will continue to 
review their policies and practices towards 
countries which stand in need of their aid, with 
particular reference to the individual 
circumstances and situa¬tions peculiar to these 
countries.
180.	A review of the world economic situation 
would not be complete without reference to some 
of the issues which are of immense importance for 
the acceleration of growth, not only in the 
developing countries but in the world as a whole. 
The international community, including the 
specialized agencies of the United Nations system 
and non governmental orga¬nizations, should be 
unrelenting in their search for practical 
solutions in the fields of health, science and 
technology for development, the environment, 
industrialization, new and renewable sources of 
energy, population control, and development and 
economic co-operation among developing countries.
181.	It is gratifying to note that all these 
questions appear as items on the agenda of this 
session. We hope that they will be attended by 
free, fair and frank exchanges in the interest of 
restructuring and revi¬talizing the global 
economy to our collective benefit.
182.	At the 10th meeting of the thirty-sixth 
session I acknowledged that some time ago the 
Assembly had, with wisdom, recognized the need to 
give par¬ticular attention to the most 
economically dis¬advantaged States in the 
international community, which have come to be 
known euphemistically as the least-developed 
countries. The prospects of these States, even in 
the midst of booming prosperity in other parts of 
the world, became at best uncertain and their 
very survival precarious. It is most depressing 
and self-defeating to acknowledge that the number 
of such States continues to increase, whatever 
the criteria applied. I am forced to report that 
in Sierra Leone our economic situation has 
worsened, the purchasing power of our exports has 
progressively diminished and there has been, in 
real terms, a reversal against us in both the 
terms and the balance of our trade with our 
trading partners. All this made it necessary for 
the Economic and Social Council to take a long 
hard look at cur situation and, in its resolution 
1982/41, to recommend that Sierra Leone be 
classified as a least-developed country. I want 
to take this opportunity here, if I may, to 
commend the Council's recommendation for approval 
at the appropriate time, and to express the hope 
that, given the resilience of the Sierra Leonean 
people, coupled with the concerted efforts of 
their Government and with the co-operation of the 
international community, this classification may 
be only temporary.
183.	After some eight years of negotiations, 
we note with satisfaction that the Third United 
Nations Con-ference on the Law of the Sea will it 
is hoped, be brought safe home to harbor this 
year with the meeting of plenipotentiaries to 
sign the Convention on the Law of the Sea.^ This 
document, which has been painstakingly 
negotiated, represents a new order for the oceans 
and reassuringly demonstrates that with 
co-operation and goodwill the United Nations can 
and, indeed, should be the centre for harmonizing 
the actions of nations in the rationalization of 
the rules and procedures that should govern the 
management, exploitation and use not only of this 
important aspect of our environment, but of other 
facets of our lives as well.
184.	The successful completion of this venture has not 
only enhanced the reality of international 
co-operation, but it should also—and rightly 
so—advance the prospects for global co-operation 
in other vital areas of our one world. It is in 
this spirit that we would reiterate our appeal to 
the Government of the United States to stay with 
the rest of the international com¬munity and to 
approve this important instrument.
185.	In the face of the unhappy world 
political and economic situation in which we find 
ourselves today, all nations—large and small, 
rich and poor—are indissolubly linked. It is now 
therefore more pressing than ever before that we 
answer the summons to international peace and 
co-operation in its various aspects. In this 
venture, all the nations of the world should 
reaffirm their resolve to adhere to the spirit 
and essence of the United Nations. When all is 
said and done, the United Nations symbolizes 
mankind's efforts at pursuing a better world 
order. The path to the attainment of that goal 
has often been rugged, tedious and sometimes 
almost impassable. Never-theless, mankind has 
been persistent in its endeavors to pursue 
undaunted, within this edifice, its quest for 
peace, security and economic well-being. For we 
realize that it is only within the United Nations 
that we all, together, can hope to achieve a 
peaceful and affluent world. For its part, the 
Government of Sierra Leone, here and now, pledges 
itself anew to uphold the principles and 
objectives of the Organization.
